Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mary King appeals the district court’s order finding her ineligible for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2006). In her informal appellate brief, King failed to challenge the district court’s reason supporting the denial of relief. King therefore has forfeited appellate review of the eligibility issue. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.